Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/02/2022. Claims 1, 5, 11, 13-15 and 20 have been amended. Claim 12 has been cancelled. Claims 1-11, 13-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sighvi et al (U.S. Pub No. 2018/0034890 A1), and further in view of Summer et al (U.S. Pub No. 2016/0260433 A1), and Badrinarayanan et al (U.S. Pub No. 2017/0177649 A1).

As per claim 1, Singhvi discloses a computer-implemented method, comprising: 
receiving custom metadata for several data items, the data items having system metadata associated therewith (par 0037, 0039]); 
selecting, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy); and 
moving the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization). 
Sighvi does not explicitly disclose wherein at least some of the custom metadata is created by a deep data inspection technique selected from the group of consisting of: natural language processing, a visual recognition technique, and speech-to-text analysis.
However, Summer discloses wherein at least some of the custom metadata is created by a deep data inspection technique selected from the group of consisting of: natural language processing, a visual recognition technique, and speech-to-text analysis (Par [0005, 0213, 0244]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Summer into the teachings of Singhvi in order to provide an accurate response (Par [0004]).
Singhvi and Summer do not explicitly disclose wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system.
However, Badrinarayanan discloses wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system (par [0038-0039]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Summer into the teachings of Singhvi in order to provide protect data (Par [0002]).
As per claim 2, Singhvi discloses the computer-implemented method of claim 1, wherein the selecting includes selecting data items having particular custom metadata for co-location on the secondary storage system (par [0020]).
As per claim 5, Badrinarayanan discloses the computer-implemented method of claim 2, wherein the particular custom metadata for co-location on the secondary storage system is selected from the group consisting of: substantially similar custom metadata, custom metadata having  the same format, and custom metadata indicating data items of the same type (par [0037-0038]).As per claim 9, Singhvi discloses the computer-implemented method of claim 1, wherein the moving is part of a migration process (Par [0018]). 

As per claim 15, Summer discloses the computer program product of claim 11, wherein at least some of the custom metadata is created by a deep data inspection technique selected from the group consisting of: natural language processing, a visual recognition technique and speech-to-text analysis (Par [0005, 0213, 0244]).

As per claim 20, Singhvi discloses a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
receive custom metadata for several data items, the data items having system metadata associated therewith (par 0037, 0039]);
selecting, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy); and 
moving the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization).
Sighvi does not explicitly disclose wherein at least some of the custom metadata is created by a deep data inspection technique selected from the group of consisting of: natural language processing, a visual recognition technique, and speech-to-text analysis.
However, Summer discloses wherein at least some of the custom metadata is created by a deep data inspection technique selected from the group of consisting of: natural language processing, a visual recognition technique, and speech-to-text analysis (Par [0005, 0213, 0244]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Summer into the teachings of Singhvi in order to provide an accurate response (Par [0004]).
Singhvi and Summer do not explicitly disclose wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system.
However, Badrinarayanan discloses wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system (par [0038-0039]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Summer into the teachings of Singhvi in order to provide protect data (Par [0002]).



Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sighvi et al (U.S. Pub No. 2018/0034890 A1), and in view of Badrinarayanan et al (U.S. Pub No. 2017/0177649 A1).

As per claim 11, Singhvi discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive, by the computer, custom metadata for several data items, the data items having system metadata associated therewith (par 0037, 0039]);
select, by the computer, based on the custom metadata, some of the data items to move between a primary storage system and a secondary storage system (Par [0039] selecting data to be deploy),
wherein the selecting includes selecting data items having particular custom metadata for co-location on the secondary storage system (par [0020]),
move, by the computer, the selected data item(s) between the primary storage system and the secondary storage system (Lennon: Par [0039] deploy the data from secured database to destination organization),

Singhvi discloses wherein the particular custom metadata for co-location on the secondary storage system. However, Singhvi silence about wherein the particular custom metadata for co-location on the secondary storage system is selected from the group consisting of: substantially similar custom metadata, custom metadata having the same format and custom metadata indicating data items of the same type; and wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system.
However, Badrinarayanan discloses wherein the particular custom metadata for co-location on the secondary storage system is selected from the group consisting of: substantially similar custom metadata, custom metadata having the same format and custom metadata indicating data items of the same type (par [0037-0038]);
wherein the custom metadata is used to control placement of the data item(s) in the secondary storage system (par [0038-0039]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Summer into the teachings of Singhvi in order to provide protect data (Par [0002]).
As per claim 19, Singhvi discloses the computer program product of claim 11, wherein the moving is part of a migration process (Par [0018]).




Claims 3-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Summer et al, and Badrinarayanan et al, and further in view of Iwasaki et al (U.S. Pub No. 2016/0062671 A1).

As per claim 3, Singhvi does not explicitly disclose the computer-implemented method of claim 2, wherein the selected data items are co-located in a single tape library.
However, Iwasaki discloses wherein the selected items are co-located in a single tap library (par [0016]). 
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Iwasaki into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to lower cost (Par [0002]).
As per claim 4, Iwasaki discloses the computer-implemented method of claim 2, wherein the selected data items are co-located on the same magnetic recording tape (Par [0020]).
As per claim 8, Singhvi does not explicitly disclose the computer-implemented method of claim 1, wherein the moving is part of a pre-migration process.
However, Iwasaki discloses wherein the moving is part of a pre-migration process (par [0060]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Iwasaki into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to lower cost (Par [0002]).


Claim(s) 10-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Badrinarayanan et al, and further in view of Iwasaki et al (U.S. Pub No. 2016/0062671 A1).

As per claim 10, Iwasaki discloses the computer-implemented method of claim 1, wherein the moving is part of recall process (Par [0060]).

As per claim 13, Iwasaki discloses the computer program product of claim 12, wherein the selected data items are co-located in a single tape library (Par [0016]). As per claim 14, Iwasaki discloses the computer program product of claim 12, wherein the selected data items are co-located on the same magnetic recording tape (Par [0020]).
As per claim 18. The computer program product of claim 11, wherein the moving is part of a pre-migration process (par [0060]). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Summer et al, and Badrinarayanan et al, and further in view of Saika (U.S. Pub No. 2006/0090090049 A1).

As per claim 7, Singhvi discloses the computer-implemented method of claim 6, wherein some of the data items are selected (Par [0036]).
Singhvi does not explicitly disclose moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy. 
However, Saika discloses moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy (Par [0022, 0024]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saika into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to reduce cost (Par [0007]).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Badrinarayanan et al, and further in view of Saika (U.S. Pub No. 2006/0090090049 A1).

As per claim 17, Singhvi discloses the computer program product of claim 16, wherein some of the data items are selected (Par [0036]).
Singhvi does not explicitly disclose moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy. 
However, Saika discloses moved in response to determining that the custom metadata in the events associated with the some of the data items matches a predefined policy (Par [0022, 0024]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saika into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to reduce cost (Par [0007]).




Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Summer et al, and Badrinarayanan et al, and further in view of Dain et al (U.S. Pub No. 2020/0159771 A1).

As per claim 6, Singdvi does not explicitly disclose the computer-implemented method of claim 1, wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database.
However, Dain discloses wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database (claim 3).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dain into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to improve the system (Par [0004]).



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhvi et al, and Summer et al, and Badrinarayanan et al, and further in view of Dain et al (U.S. Pub No. 2020/0159771 A1).
As per claim 16, Singdvi does not explicitly discloses the computer program product of claim 11, wherein receiving the custom metadata includes receiving events for the data items; and comprising program instructions for causing the computer to add, by the computer, the custom metadata to a database. 
However, Dain discloses wherein receiving the custom metadata includes receiving events for the data items; and comprising adding the custom metadata to a database (claim 3).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dain into the teachings of Singhvi as modified by Summer and Badrinarayanan in order to improve the system (Par [0004]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 17, 2022
/THU N NGUYEN/Examiner, Art Unit 2154